UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States ofAmerica                                            [Proposed] Protective Order

                V.                                                              21 Cr. 260 (NRB)

 Manuel Enrique Yates,

                           Defendant.



       Upon the application ofthe United States ofAmerica, with the consent ofthe undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court

hereby finds and orders as follows:

    1. Disclosure Material. The Government will make disclosure to the defendants of

       documents, objects and information, including electronically stored information ("ESI"),

       pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the

       Government's general obligation to produce exculpatory and impeachment material in

       criminal cases, all of which will be referred to herein as "disclosure material." The

       Government's disclosure material may include material that (i) affects the privacy and

       confidentiality of individuals; (ii) would impede, if prematurely disclosed, the

       Government's ongoing investigation of uncharged individuals; (iii) would risk prejudicial

       pretrial publicity ifpublicly disseminated; and (iv) that is not authorized to be disclosed to

       the public or disclosed beyond that which is necessary for the defense ofthis criminal case.

   2. Sensitive Disclosure Material. Certain of the Government's disclosure material, referred

       to herein as "sensitive disclosure material," contains information that identifies, or could

       lead to the identification of, witnesses who may be subject to intimidation or obstruction,

       and whose lives, persons, and property, as well as the lives, persons and property ofloved
     ones, will be subject to risk of harm absent the protective considerations set forth herein.

     The Government's designation of material as sensitive disclosure material will be

     controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

  3. Disclosure material shall not be disclosed by the defendant or defense counsel, including

     any successor counsel ("the defense") other than as set forth herein, and shall be used by

     the defense solely for purposes of defending this action. The defense shall not post any

     disclosure material on any Internet site or network site to which persons other than the

     parties hereto have access, and shall not disclose any disclosure material to the media or

     any third party except as set forth below.

  4. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

     to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

              retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

  5. Sensitive disclosure material shall be disclosed to the same parties as general disclosure

     material; however, defense counsel must retain sole possession of sensitive disclosure

     material. Certain portions of sensitive disclosure material that would identify particular

     witnesses and third parties may be produced in redacted form.

  6. The Government may authorize, in writing, disclosure of disclosure material beyond that

     otherwise permitted by this Order without further Order of this Court.


                                                2
7. This Order does not prevent the disclosure of any disclosure material in any hearing or trial

   held in this action, or to any judge or magistrate judge, for purposes of this action. However,

   sensitive disclosure material pertinent to any motion before the Court should initially be

   filed under seal, absent consent of the Government or Order of the Court. All filings should

   comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

8. Except for disclosure material that has been made part of the record of this case, the defense

   shall return to the Government or securely destroy or delete all disclosure material,

   including the seized ESI disclosure material, within 30 days of the expiration of the period

   for direct appeal from any verdict in the above-captioned case; the period of direct appeal

   from any order dismissing any of the charges in the above-captioned case; or the granting

   of any motion made on behalf of the Government dismissing any charges in the above­

   captioned case, whichever date is later. As may be appropriate: If disclosure material is

   provided to any prospective witnesses, counsel shall make reasonable efforts to seek the

   return or destruction of such materials.

9. This Order places no restriction on a defendant's use or disclosure of ESI that originally

   belonged to that defendant.




                                              3
                                 Retention of Jurisdiction
   10. The provisions of this Order shall not terminate at the conclusion of this criminal

      prosecution and the Court will retain jurisdiction to enforce this Order following

      termination of the case.



SO ORDERED:

Dated: New York, New York
       May 24, 2021


                                         THE HONORABLE NAOMI REICE BUCHWALD
                                         UNITED STATES DISTRICT JUDGE




                                            4
